 1   Erik J. Jones, Esq. (IN #34657-53)
       (admitted Pro Hac Vice)
 2   Schuckit & Associates, P.C.
     4545 Northwestern Drive
 3   Zionsville, IN 46077
     Telephone: 317-363-2400
 4   Fax: 317-363-2257
     E-Mail: ejones@schuckitlaw.com
 5
 6   Lead Counsel for Defendant Trans Union, LLC
     Designated Counsel for Service
 7
     Kurtis J. Anders, Esq. (CSB #269333)
 8   Jacobsen & McElroy PC
     2401 American River Drive, Suite 100
 9   Sacramento, CA 95825
     Telephone: 916-971-4100
10   Fax: 916-971-4150
     E-Mail: kanders@jacobsenmcelroy.com
11
     Counsel for Defendant Trans Union, LLC
12
13                              UNITED STATES DISTRICT COURT
14                            EASTERN DISTRICT OF CALIFORNIA
15                                    SACRAMENTO DIVISION
16   ERIC RABANG,                                           )   CASE NO. 2:18-cv-01685-WBS-
               Plaintiff,                                   )   DB
17                                                          )
            vs.                                             )
18                                                          )   STIPULATION AND
     EXPERIAN INFORMATION SOLUTIONS,                        )   [PROPOSED] ORDER OF
19   INC.; TRANSUNION, LLC; EQUIFAX                         )   DISMISSAL WITH PREJUDICE
     INFORMATION SERVICES, LLC; DITECH                      )   AS TO DEFENDANT TRANS
20   FINANCIAL LLC; and DOES 1 through 100                  )   UNION, LLC ONLY
     inclusive,                                             )
21              Defendants.                                 )
22
23
            Plaintiff Eric Rabang, by counsel, and Defendant Trans Union, LLC (“Trans Union”),
24
     by counsel, hereby stipulate and agree that all matters herein between them have been
25
26   compromised and settled, and that Plaintiff’s cause against Trans Union only should be
27   dismissed, with prejudice, with each party to bear its own costs and attorneys’ fees.
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01685-WBS-DB
                                             Page 1 of 3
 1                                          Respectfully submitted,
 2
 3
 4   Date: 10/26/2018                       /s/ Elliot Gale (with consent)
                                            Elliot Gale, Esq.
 5                                          Sagaria Law, P.C.
 6                                          3017 Douglas Boulevard, Suite 200
                                            Roseville, CA 95661
 7                                          Telephone: 408-279-2288
                                            Fax: 408-279-2299
 8                                          E-Mail: egale@sagarialaw.com
 9
                                            Counsel for Plaintiff Eric Rabang
10
11
12   Date: 10/29/2018                       /s/ Erik J. Jones
                                            Erik J. Jones, Esq. (IN #34657-53)
13                                            (admitted Pro Hac Vice)
                                            Schuckit & Associates, P.C.
14                                          4545 Northwestern Drive
                                            Zionsville, IN 46077
15                                          Telephone: 317-363-2400
                                            Fax: 317-363-2257
16                                          E-Mail: ejones@schuckitlaw.com
17                                          Lead Counsel for Defendant Trans Union, LLC
18                                          Kurtis J. Anders, Esq. (CSB #269333)
19                                          Jacobsen & McElroy PC
                                            2401 American River Drive, Suite 100
20                                          Sacramento, CA 95825
                                            Telephone: 916-971-4100
21                                          Fax: 916-971-4150
                                            E-Mail: kanders@jacobsenmcelory.com
22                                          Local Counsel for Defendant Trans Union, LLC
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01685-WBS-DB
                                             Page 2 of 3
 1                                             ORDER
 2          PURSUANT TO STIPULATION, IT IS SO ORDERED that all claims of Plaintiff Eric
 3   Rabang against Defendant Trans Union, LLC are dismissed, with prejudice. Plaintiff Eric
 4   Rabang and Defendant Trans Union, LLC shall each bear their own costs and attorneys’ fees.
 5
 6   Dated: November 1, 2018
 7
 8
 9
10
11   DISTRIBUTION TO:
12
      Elliot Gale, Esq.                             Thomas P. Quinn, Jr., Esq.
13    egale@sagarialaw.com                          tquinn@nokesquinn.com
      Eileen T. Booth, Esq.                         Erik J. Jones, Esq.
14
      jhawkins@jacobsenmcelroy.com                  ejones@schuckitlaw.com
15    Joshua M. Bryan, Esq.                         Katherine A. Neben, Esq.
      jmbryan@wolfewyman.com                        kneben@jonesday.com
16    Kurtis Anders, Esq.
17    kanders@jacobsenmcelry.com

18
19
20
21
22
23
24
25
26
27
28

     STIPULATION AND [PROPOSED] ORDER OF DISMISSAL WITH PREJUDICE AS TO DEFENDANT TRANS
     UNION, LLC ONLY – 2:18-CV-01685-WBS-DB
                                             Page 3 of 3
